Case:19-12400-JGR Doc#:392 Filed:05/19/21                               Entered:05/19/21 15:25:09 Page1 of 2




                                  UNITED STATE BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLORADO

 In re:                                                    )
                                                           )
 SKYFUEL, INC.,                                            )         Case No. 19-12400-JGR
                                                           )         Chapter 11
                    Debtor.                                )

          NOTICE OF (I) OCCURRENCE OF EFFECTIVE DATE AND (II) CERTAIN
                              RELATED DEADLINES

        PLEASE TAKE NOTICE THAT the Plan of Reorganization of SkyFuel Inc.,1 pursuant
 to Chapter 11 of the Bankruptcy Code, became effective on May 17, 2021.2

        PLEASE TAKE FURTHER NOTICE THAT except as otherwise ordered by the
 Bankruptcy Court, all holders of Administrative Claims (except for (i) Fee Claims, (ii) Ordinary
 Course Administrative Claims, and Cure Claims) not paid prior to the Confirmation Date shall
 submit requests for payment of such Administrative Claims in accordance with section 503 of the
 Bankruptcy Code with the Bankruptcy Court no later than June 16, 2021, (the "Administrative
 Expense Claims Bar Date") or forever be barred from doing so and from receiving payment on
 account thereof.

        PLEASE TAKE FURTHER NOTICE THAT unless a later date is fixed by the
 Bankruptcy Court in accordance with the Plan, the deadline for Filing objections to Claims with
 the Bankruptcy Court shall be July 16, 2021 (the “Claims Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE THAT except as otherwise ordered by the
 Bankruptcy Court and unless previously rejected or subject to a pending motion to reject, all
 Executory Contracts of the Debtor, and all intellectual property, including but not limited to the
 Debtor’s license agreements and all acquired and pending patents shall be deemed as assumed as
 of May 17, 2021, in accordance with the provisions and requirements of Sections 365 and 1123
 of the Bankruptcy Code.

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, Plan, Confirmation Order or related documents, you should contact
 Akerman LLP ("Akerman"), by: (a) emailing Amy M. Leitch, attorney for Debtor, at
 amy.leitch@akerman.com; (b) calling Akerman's Dallas office at (214) 720-4300; and/or (c)
 writing to Akerman, Attn: Amy M. Leitch, Akerman LLP, 50 North Laura Street, Suite 3100,
 Jacksonville, FL 32210. You may also obtain copies of any pleadings filed in the Chapter 11 Cases
 for a fee via PACER at: https://www.cob.uscourts.gov/.


 1
   Unless otherwise defined herein, capitalized terms shall have the meaning ascribed to them in the Order Approving Disclosure
 Statement and Confirming Plan of Reorganization for SkyFuel, Inc. [ECF 383].
 2 Pursuant to Article XI(2) of the confirmed Plan, the Effective Date deadline was extended to May 19, 2021, with permission of

 the UCC.


                                                               1
 58275508
Case:19-12400-JGR Doc#:392 Filed:05/19/21                 Entered:05/19/21 15:25:09 Page2 of 2




         PLEASE TAKE FURTHER NOTICE THAT the Plan and its provisions are binding
 upon the Debtor, as applicable, and any and all holders of Claims or Interests (regardless of
 whether such Claims or Interests are deemed to have accepted or rejected the Plan), all Entities
 that are parties to or are subject to the settlements, compromises, releases, discharges, and/or
 injunctions described in the Plan or Confirmation Order, each Entity acquiring property under the
 Plan or the Confirmation Order, and any and all non-debtor parties to Executory Contracts and
 Unexpired Leases with the Debtor. All Claims and debts shall be as fixed, adjusted, or
 compromised, as applicable, pursuant to the Plan regardless of whether any holder of a Claim or
 debt has voted on the Plan.

            Respectfully submitted this 19th day of May, 2021.

                                                                 AKERMAN LLP

                                                                 /s/ Amy M. Leitch
                                                                 David W. Parham, SBN: 15459500
                                                                 2001 Ross Avenue, Suite 3600
                                                                 Dallas, TX 75201
                                                                 Telephone: (214) 720-4300
                                                                 Facsimile: (214) 981-9339
                                                                 david.parham@akerman.com
                                                                 and
                                                                 Amy M. Leitch, #46837
                                                                 50 North Laura Street, Suite 3100
                                                                 Jacksonville, FL 32202
                                                                 Telephone: (904) 798-3700
                                                                 Facsimile: (904) 798-3730
                                                                 amy.leitch@akerman.com
                                                                 COUNSEL FOR DEBTOR AND
                                                                 DEBTOR-IN-POSSESSION




                                                   2
 58275508
